     Case 3:19-cv-02301-L-BN Document 20 Filed 12/20/19                  Page 1 of 2 PageID 93


                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

MICAH CROFFORD BROWN,                              §
TDCJ #999580,                                      §
                                                   §
                 Petitioner,                       §
v.                                                 §    Civil Action No. 3:19-CV-2301-L-BN
                                                   §
LORIE DAVIS, Director, Texas                       §
Department of Criminal Justice,                    §
Correctional Institutions Division,                §
                                                   §
                 Respondent.                       §

                                               ORDER

        Before the court are Petitioner’s Objections to the Magistrate Judge’s Order Setting

Deadlines (Doc. 14), filed November 12, 2019. Specifically, Petitioner objects to the October 23,

2019 order setting case deadlines (Doc. 9) entered by the magistrate judge, contending that: (1) “The

Magistrate Judge had no power to determine that [his] claims would be untimely if brought before

the statute of limitations; and (2) “Mandating conformity to the Local Rules regarding page limits

for [his] capital habeas petition at this point could compromise his right to representation.” Obj. 4-9.

With respect to the first objection, Petitioner contends that the magistrate judge’s order violates the

separation of powers doctrine and this court’s authority by limiting his ability to plead claims before

expiration of the statute of limitations. In addition, Petitioner contends that the May 1, 2020 deadline

set by the magistrate judge is arbitrary and capricious.

        The court overrules Petitioner’s objections. If, at any time, Petitioner wishes to seek a

continuance of the pleading deadline set by the magistrate judge, he may file an appropriate motion

that conforms with the Federal Rules of Civil Procedure and this district’s Local Civil Rules. That


Order – Page 1
  Case 3:19-cv-02301-L-BN Document 20 Filed 12/20/19                    Page 2 of 2 PageID 94


this is a habeas death penalty case does not relieve Petitioner of complying with these rules or other

applicable legal authority. Likewise, if Petitioner would like to exceed the page limit provided in

this district’s Local Civil Rules, he may file an appropriate motion for leave beforehand. In ruling

on these objections to the magistrate judge’s scheduling order, which the court views as procedural

and nondispositive in nature, it expresses no opinion at this time regarding the merits of any legal

issue or argument that might subsequently be included in the parties’ pleadings or briefs, including

the applicability of any statute of limitations.

        It is so ordered this 20th day of December, 2019.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 2
